Citation Nr: 0841368	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  03-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, to include arthritis of the right 
knee.   

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, to include residuals of a left knee 
injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability, to include residuals of a right ankle 
injury.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lipoma of the right lumbar area.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include residuals of a back injury.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder.

8.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                 

In an August 2006 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a March 1960 rating action, the RO denied the 
veteran's claims of entitlement to service connection for a 
right knee disability, to include arthritis of the right 
knee;1 a left knee disability, to include residuals of a left 
knee injury; a right ankle disability, to include residuals 
of a right ankle injury; and a lipoma of the right lumbar 
area; the veteran was provided notice of the decision and his 
appellate rights but did not file a notice of disagreement 
with respect to any of the aforementioned claims.       

2.  In a November 1977 decision, the Board denied the 
veteran's claims of entitlement to service connection for 
hypertension, a psychiatric disorder and a back disability, 
to include residuals of a back injury.   

3.  In September 2002, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD); he also 
filed an application to reopen his claims for service 
connection for a right knee disability, a left knee 
disability, a right ankle disability, a lipoma of the right 
lumbar area, a back disability, hypertension, and a 
psychiatric disorder other than PTSD.     

4.  In regard to the veteran's claims for service connection 
for a right knee disability, to include arthritis of the 
right knee, a left knee disability, to include residuals of a 
left knee injury, a right ankle disability, to include 
residuals of a right ankle injury, and a lipoma of the right 
lumbar area, the evidence received since the unappealed March 
1960 rating decision, when considered by itself or in the 
context of the entire record, does not raise a reasonable 
possibility of substantiating any of the aforementioned 
claims.       

5.  In regard to the veteran's claims for service connection 
for a back disability, to include residuals of a back injury, 
hypertension, and a psychiatric disorder other than PTSD, the 
evidence received since the November 1977 Board decision, 
when considered by itself or in the context of the entire 
record, does not raise a reasonable possibility of 
substantiating any of the aforementioned claims.   

6.  There is no competent medical evidence showing a current 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The March 1960 rating action, in which the RO denied the 
veteran's claims for service connection for a right knee 
disability, to include arthritis of the right knee, a left 
knee disability, to include residuals of a left knee injury, 
a right ankle disability, to include residuals of a right 
ankle injury, and a lipoma of the right lumbar area is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2008).     

2.  Evidence received since the March 1960 rating decision is 
not new and material, the criteria for reopening the claims 
for service connection for a right knee disability, to 
include arthritis of the right knee, a left knee disability, 
to include residuals of a left knee injury, a right ankle 
disability, to include residuals of a right ankle injury, and 
a lipoma of the right lumbar area have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).   

3.  The November 1977 Board decision, which denied the 
veteran's claims for service connection for a back 
disability, to include residuals of a back injury, 
hypertension, and a psychiatric disorder, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2008). 

4.  Evidence received since the November 1977 Board decision 
is not new and material, the criteria for reopening the 
claims for service connection for a back disability, to 
include residuals of a back injury, hypertension, and a 
psychiatric disorder other than PTSD have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

5.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2002, January 2004, and September 2006 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id. 

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
October 2002, January 2004, and September 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; the information 
and evidence the claimant is expected to provide; and to 
provide any evidence in his possession that pertains to the 
claims.  In addition, the September 2006 notification letter 
informed the veteran of the type of evidence necessary to 
establish a disability rating and effective date for the 
claims on appeal.  See Dingess, 19 Vet. App. at 473.    

The September 2006 notification letter also informed the 
veteran of the requirement of submitting new and material 
evidence to reopen a previously denied claim and defined what 
"new" and "material" evidence was.  The notification 
letter further included affirmative statements of the 
evidence, not previously of record, needed to reopen his 
claims.  Specifically, the veteran was informed that his 
"claim was previously denied because there was no new 
evidence that was submitted to show that a psychiatric 
disorder, residuals of knee injuries, and a right ankle 
disability, were related to military service."  He was also 
informed that there was "new evidence submitted to reopen 
claims for a back disability with a lipoma of the right 
lumbar area and hypertension, but it was not material because 
it failed to show the conditions were related to military 
service."  The veteran was further notified that the 
evidence that he needed to submit had to relate to that fact.  
Accordingly, the Board determines that the September 2006 
letter satisfied the Kent requirements by apprising the 
veteran of both the new and material evidence standard as 
well as the information required to substantiate his 
entitlement to the underlying claims.  Kent, 20 Vet. App. at 
9.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in October 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in January 2004 and September 2006, after the 
decision that is the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007).  Moreover, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the Board finds that the 
veteran has failed to submit new and material evidence with 
respect to his claims for service connection for a right knee 
disability, a left knee disability, a right ankle disability, 
a lipoma of the right lumbar area, a back disability, 
hypertension, and a psychiatric disorder other than PTSD, and 
the Board also concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  Moreover, after Dingess notice was provided, 
the RO readjudicated the claims on appeal.  See August 2007 
supplemental statement of the case.  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In view 
of the foregoing, the Board cannot conclude that this timing 
defect in Pelegrini notice affected the essential fairness of 
the adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, supra.  While the veteran does not have 
the burden of demonstrating prejudice, it is pertinent to 
note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  In regard to the veteran's 
claim for service connection for PTSD, the veteran received 
VA examinations in October 2002 and January 2007 which were 
thorough in nature and adequate for the purposes of deciding 
the aforementioned claim.  The Board recognizes the in the 
October 2008 informal hearing presentation submitted by the 
veteran's representative, the Vietnam Veterans of America 
(VVA), the VVA stated that the veteran was entitled to a new 
psychiatric examination.  The VVA noted that if a diagnosis 
of a mental disorder did not conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) or was not 
supported by the findings on the examination report, the 
rating agency should return the report to the examiner to 
substantiate the diagnosis.  See 38 C.F.R. § 4.125(a).  The 
VVA reported that the veteran's VA examinations in October 
2002 and January 2007 were insufficient because they failed 
to either provide or dismiss a diagnosis for PTSD based on 
the criteria provided by the DSM-IV.  In this regard, the 
Board recognizes that in the October 2002 VA evaluation 
report, the examiner indicated that sufficient criteria for a 
psychiatric diagnosis were not present.  Thus, the Board 
remanded this case in August 2006 and directed that the 
veteran undergo an additional VA psychiatric evaluation, 
which was conducted in January 2007.  

Following the January 2007 VA psychiatric examination, the 
examiner also indicated that the veteran did not meet the 
diagnostic criteria for PTSD.  The examiner reported that the 
veteran did not have any symptoms of PTSD and that he showed 
no psychopathology other than a possible mild generalized 
anxiety disorder which was related to the conditions of his 
living, including financial problems and problems with his 
housing conditions.  Thus, a review of the examination report 
shows that all pertinent complaints, history, and findings, 
or lack thereof, were accomplished.  The fact that a report 
of VA examination gives rise to evidence (i.e., medical 
opinion) that is adverse to the veteran's claim does not 
render such an examination report deficient.  Therefore, the 
Board determines that the January 2007 VA psychiatric 
examination report accurately reflects the findings of that 
evaluation, and hence another VA examination is not 
warranted.   

With respect to the new and material claims and any duty to 
provide a medical opinion, according to 38 C.F.R. § 3.159(c 
)(4)(iii), the duty to provide a medical opinion in a claim 
to reopen a finally adjudicated issue, as in this case, 
applies "only if new and material evidence is presented or 
secured."  38 C.F.R. § 3.159(c )(4)(iii).  Because the Board 
has determined that the veteran has not presented new and 
material evidence to reopen the claims, the RO had no duty to 
provide a medical opinion.  The Board thus finds that VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  New and Material Claims

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303. Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, including 
arthritis, cardiovascular-renal disease (to include 
hypertension), and psychoses, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In a March 1960 rating action, the RO denied the veteran's 
claims of entitlement to service connection for a right knee 
disability, to include arthritis of the right knee, a left 
knee disability, to include residuals of a left knee injury, 
a right ankle disability, to include residuals of a right 
ankle injury, and a lipoma of the right lumbar area.  In 
regard to the veteran's right knee disability, the RO stated 
that the veteran was initially diagnosed with arthritis of 
the right knee in February 1960, and that there was no 
evidence of record showing that his right knee arthritis was 
related to his period of active service.  In regard to the 
veteran's claimed left knee disability, the RO indicated that 
according to the veteran's service medical records, he was 
treated for a bruise or injury of the left knee in October 
1950.  At that time, there was no evidence of a fracture.  
Upon a VA examination in February 1960, there was no evidence 
of a left knee disability, to include residuals of a left 
knee injury.  

In regard to the veteran's claimed right ankle disability, 
the RO reported that although the veteran's service medical 
records showed that in May 1951, the veteran sprained his 
left ankle, there was no evidence in the records showing that 
he had injured his right ankle.  In addition, there was no 
post-service evidence of a right ankle disability, to include 
any residuals of a right ankle injury.  Lastly, with respect 
to the veteran's lipoma of the right lumbar area, the RO 
stated that the aforementioned lipoma first became evident 
upon the March 1960 VA examination and that there was no 
evidence of record which related the lipoma to the veteran's 
period of active service.  The veteran was provided notice of 
the decision and of his appellate rights but did not file a 
notice of disagreement.  Therefore, the March 1960 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the March 1960 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claims for service connection for bilateral knee 
disabilities, a right ankle disability, and a lipoma of the 
right lumbar area should be reopened and re-adjudicated on a 
de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. 
App. 273 (1996).

By a November 1977 decision, the Board denied the veteran's 
claims for service connection for a back disability, to 
include residuals of a back injury, hypertension, and a 
psychiatric disorder on the basis that none of the 
aforementioned disabilities were incurred in or aggravated by 
service.  Specifically, the Board noted that the veteran's 
service medical records were negative for any findings of a 
back disability or hypertension.  In addition, while the 
veteran complained of having been nervous at separation, no 
acquired nervous or other psychiatric disorder was diagnosed 
at that time.  

Prior unappealed rating decisions and decisions of the Board 
are final and may be reopened only upon receipt of additional 
evidence which, under applicable statutory and regulatory 
provisions, is both new and material so as to warrant 
revision of the previous decision.  38 U.S.C.A. §§ 5108, 
7104, 7105; 38 C.F.R. §§ 3.104, 3.156.  Because the November 
1977 Board decision was the last final disallowance, the 
Board must review all of the evidence submitted since that 
decision to determine whether the veteran's claims for 
service connection for a back disability, to include 
residuals of a back injury, hypertension, and a psychiatric 
disorder other than PTSD, should be reopened and re- 
adjudicated on a de novo basis.  Evans, 9 Vet. App. at 273.  
[The Board notes that because the veteran filed a claim for 
service connection for PTSD after the November 1977 Board 
decision, the new and material claim on appeal only relates 
to a psychiatric disorder, other than PTSD.]   

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Right Knee Disability

The evidence of record at the time of the March 1960 rating 
action consisted of the veteran's service medical records and 
a VA examination report, dated in February 1960.      

The veteran's service medical records are negative for any 
findings of a right knee disability, to include any arthritis 
of the right knee or an injury of the right knee.  The 
records show that in July 1953, the veteran underwent a 
separation examination.  At that time, in response to the 
question as to whether the veteran had ever had or if he 
currently had arthritis, bone, joint, or other deformity, 
and/or "trick" or locked knee, the veteran responded "no."  
The veteran's lower extremities were clinically evaluated as 
"normal."      

In February 1960, the veteran underwent a VA examination.  At 
that time, he stated that he had injured his right knee in 
1950 on an obstacle course.  Following the physical 
examination, he was diagnosed with osteoarthritis of the 
right knee, minimal.  In an attached orthopedic consultation 
report, a VA orthopedist stated that x-ray examination of the 
veteran's right knee revealed minute and minimal spurring of 
the patella, which could have been read as being within 
normal limits.  In regard to a diagnosis, the orthopedist 
stated that he was unable to make a specific diagnosis of 
residual disease in the right knee except that the x-rays 
were suggestive of exceedingly minimal degenerative arthritis 
of the right knee.      

Evidence received subsequent to the unappealed March 1960 
decision consists of VA Medical Center (VAMC) outpatient 
treatment records, dated from February 2000 to June 2004.  
The records are negative for any findings of a right knee 
disability, to include arthritis of the right knee and/or 
residuals of a right knee injury.      

In this case, the veteran contends that he injured his right 
knee during service.  He maintains that following the injury, 
he developed chronic pain in his right knee.  According to 
the veteran, he currently has a right knee disability, 
diagnosed as arthritis of the right knee that is related to 
his period of military service, to include his claimed in-
service right knee injury.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, as a layman, he is not qualified to 
offer a medical opinion regarding the etiology of his 
condition, and his assertions cannot serve as a basis to 
reopen the claim for service connection for a right knee 
disability, to include arthritis of the right knee.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, his 
contention that he currently has a right knee disability, to 
include arthritis of the right knee, that is related to his 
period of active military service, to include a claimed right 
knee injury, is cumulative of his previous contention at the 
time of his prior claim, and therefore, is not new and 
material.      

The Board observes that in regard to the evidence submitted 
subsequent to the March 1960 rating action, the VAMC 
outpatient treatment records, dated from February 2000 to 
June 2004, are "new" in that they were not of record at the 
time of the March 1960 rating action.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a right knee disability, to include arthritis 
of the right knee.  Rather, the evidence is actually negative 
for any diagnosis of a right knee disability, to include 
right knee arthritis, and it does not offer any indication of 
a causal link or nexus between the veteran's period of 
military service and any current right knee disability, to 
include right knee arthritis.  

In this case, the specified basis for the original March 1960 
disallowance of the veteran's claim for service connection 
for a right knee disability, to include right knee arthritis, 
was that there was no evidence of record showing that the 
veteran's right knee disability, diagnosed as right knee 
arthritis, was incurred in or aggravated by the veteran's 
military service, nor could the incurrence of arthritis of 
the right knee be so presumed.  The aforementioned evidence 
submitted subsequent to the March 1960 rating decision does 
not address or contradict this reasoning.  The evidence does 
not show that the veteran's right knee disability was 
incurred in or aggravated by service, nor does it suggest a 
nexus between any current right knee disability, to include 
right knee arthritis, and any incident of active duty, to 
include the veteran's claimed in-service right knee injury.  
Therefore, the aforementioned evidence is not material.

The Board finds that the evidence added to the record since 
the RO's March 1960 decision, either by itself or in the 
context of all the evidence, both old and new, is not 
competent evidence suggesting a nexus between service and any 
current right knee disability, to include right knee 
arthritis.  The additional evidence in question is not new 
and material evidence, within the meaning of the cited legal 
authority, sufficient to reopen the veteran's claim for 
service connection for a right knee disability, to include 
right knee arthritis.   

Left Knee Disability

The evidence of record at the time of the March 1960 rating 
action consisted of the veteran's service medical records and 
a VA examination report, dated in February 1960.      

The veteran's service medical records show that in October 
1950, the veteran injured his left knee and subsequently 
developed pain in the joint.  He had an x-ray taken of his 
left knee which was reported to show no evidence of a 
fracture.  The records reflect that in July 1953, the veteran 
underwent a separation examination.  At that time, in 
response to the question as to whether the veteran had ever 
had or if he currently had arthritis, bone, joint, or other 
deformity, and/or "trick" or locked knee, the veteran 
responded "no."  The veteran's lower extremities were 
clinically evaluated as "normal."      

In February 1960, the veteran underwent a VA examination.  At 
that time, there were no findings related to the veteran's 
left knee.  In an attached orthopedic consultation report, a 
VA orthopedist stated that the physical examination of the 
veteran's legs revealed no atrophy, deformity, weakness, 
swelling, or limitation of motion of any joint.  All joints 
seemed to be stable.  There was mild patellofemoral grating 
of both knees, probably within normal limits.      

Evidence received subsequent to the unappealed March 1960 
decision consists of VAMC outpatient treatment records, dated 
from February 2000 to June 2004.  The records are negative 
for any findings of a left knee disability, to include any 
residuals of a left knee injury.     

In this case, the veteran contends that he injured his left 
knee during service.  He maintains that following the injury, 
he developed chronic pain in his left knee.  According to the 
veteran, he currently has a left knee disability that is 
related to his period of military service, to include his in-
service left knee injury.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 Vet. 
App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.   The evidence does not show 
that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, as a layman, he is not 
qualified to offer a medical opinion regarding the etiology 
of his condition, and his assertions cannot serve as a basis 
to reopen the claim for service connection for a left knee 
disability, to include residuals of a left knee injury.  See 
Moray, 5 Vet. App. at 211, 214.  Moreover, his contention 
that he currently has a left knee disability that is related 
to his period of active military service, to include his left 
knee injury, is cumulative of his previous contention at the 
time of his prior claim, and therefore, is not new and 
material.      

The Board observes that in regard to the evidence submitted 
subsequent to the March 1960 rating action, the VAMC 
outpatient treatment records, dated from February 2000 to 
June 2004, are "new" in that they were not of record at the 
time of the March 1960 rating action.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a left knee disability, to include residuals 
of a left knee injury.  In this case, the specified basis for 
the original disallowance in March 1960 was that there was no 
evidence of record showing that the veteran had a current 
left knee disability, to include any residuals from his in-
service left knee injury.  The aforementioned evidence 
submitted subsequent to the March 1960 rating decision does 
not address or contradict this reasoning.  The evidence has 
no bearing on the issue on appeal in that it does not address 
whether the veteran currently has a left knee disability, to 
include residuals of a left knee injury.  The VAMC outpatient 
treatment records are negative for any findings of a left 
knee disability, to include residuals of a left knee injury.  
Thus, the Board finds that the aforementioned evidence is not 
material.

The Board concludes that the evidence added to the record 
since the RO's March 1960 decision, either by itself or in 
the context of all the evidence, both old and new, is not 
competent evidence suggesting that the veteran has a left 
knee disability, to include residuals of a left knee injury, 
that is related to his period of service.  The additional 
evidence in question is not new and material evidence, within 
the meaning of the cited legal authority, sufficient to 
reopen the veteran's claim for service connection for a left 
knee disability, to include residuals of a left knee injury.  

Right Ankle Disability 

The evidence of record at the time of the March 1960 rating 
action consisted of the veteran's service medical records and 
a VA examination report, dated in February 1960.      

The veteran's service medical records are negative for any 
findings of a right ankle disability, to include a right 
ankle injury.  The records reflect that in May 1951, the 
veteran sprained his left ankle.  According to the records, 
in July 1953, the veteran underwent a separation examination.  
At that time, in response to the question as to whether the 
veteran had ever had or if he currently had arthritis or 
bone, joint, or other deformity, the veteran responded 
"no."  The veteran's lower extremities were clinically 
evaluated as "normal."      

In February 1960, the veteran underwent a VA examination.  At 
that time, there were no findings related to the veteran's 
right ankle.  In an attached orthopedic consultation report, 
a VA orthopedist stated that x-ray examination of the right 
ankle showed no abnormality.  

Evidence received subsequent to the unappealed March 1960 
decision consists of VAMC outpatient treatment records, dated 
from February 2000 to June 2004.  The records are negative 
for any findings of a right ankle disability, to include any 
residuals of a right ankle injury.     

In this case, the veteran contends that he injured his right 
ankle during service.  He maintains that following the 
injury, he developed chronic pain in his right ankle.  
According to the veteran, he currently has a right ankle 
disability that is related to his period of military service, 
to include his claimed in-service right ankle injury.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno, 6 Vet. App. at 465; see also 
Falzone, 8 Vet. App. at 398, 405.  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu, 
2 Vet. App. at 492.   The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, as a layman, he is not qualified to 
offer a medical opinion regarding the etiology of his 
condition, and his assertions cannot serve as a basis to 
reopen the claim for service connection for a right ankle 
disability, to include residuals of a right ankle injury.  
See Moray, 5 Vet. App. at 211, 214.  Moreover, his contention 
that he currently has a right ankle disability that is 
related to his period of active military service, to include 
his claimed right ankle injury, is cumulative of his previous 
contention at the time of his prior claim, and therefore, is 
not new and material.      

The Board observes that in regard to the evidence submitted 
subsequent to the March 1960 rating action, the VAMC 
outpatient treatment records, dated from February 2000 to 
June 2004, are "new" in that they were not of record at the 
time of the March 1960 rating action.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a right ankle disability, to include residuals 
of a right ankle injury.  In this case, the specified basis 
for the original disallowance in March 1960 was that there 
was no evidence of record showing that the veteran had a 
current right ankle disability, to include any residuals from 
a claimed in-service right ankle injury.  The RO reported 
that the veteran's service medical records showed that he had 
injured his left ankle and not his right ankle.  The 
aforementioned evidence submitted subsequent to the March 
1960 rating decision does not address or contradict this 
reasoning.  The evidence has no bearing on the issue on 
appeal in that it does not address whether the veteran 
currently has a right ankle disability, to include residuals 
of a right ankle injury.  The VAMC outpatient treatment 
records are negative for any findings of a right ankle 
disability, to include residuals of a right ankle injury.  
Thus, the Board finds that the aforementioned evidence is not 
material.

The Board concludes that the evidence added to the record 
since the RO's March 1960 decision, either by itself or in 
the context of all the evidence, both old and new, is not 
competent evidence suggesting that the veteran has a right 
ankle disability, to include residuals of a right ankle 
injury, that is related to his period of service.  The 
additional evidence in question is not new and material 
evidence within the meaning of the cited legal authority, 
sufficient to reopen the veteran's claim for service 
connection for a right ankle disability, to include residuals 
of a right ankle injury.

Lipoma of the Right Lumbar Area

The evidence of record at the time of the March 1960 rating 
action consisted of the veteran's service medical records and 
a VA examination report, dated in February 1960.      

The veteran's service medical records are negative for any 
findings of a lipoma of the right lumbar area.  The records 
show that in July 1953, the veteran underwent a separation 
examination.  At that time, the veteran's skin and lymphatics 
were clinically evaluated as "normal."      

In February 1960, the veteran underwent a VA examination.  
The physical examination showed that he had a three 
centimeter (cm.) lipoma in his right lumbar area.  Following 
the physical examination, he was diagnosed with a lipoma of 
the right flank, asymptomatic.    

Evidence received subsequent to the unappealed March 1960 
decision consists of VAMC outpatient treatment records, dated 
from February 2000 to June 2004.  The records are negative 
for any findings of a lipoma of the right lumbar area.     

In this case, the veteran contends that he developed a lipoma 
of the right lumbar area during service.  He maintains that 
at present, he has a lipoma of the right lumbar area that is 
related to his period of military service.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno, 6 Vet. App. at 465; see also Falzone, 8 Vet. App. at.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  The evidence does not show 
that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, as a layman, he is not 
qualified to offer a medical opinion regarding the etiology 
of his condition, and his assertions cannot serve as a basis 
to reopen the claim for service connection for a lipoma of 
the right lumbar area.  See Moray, 5 Vet. App. at 211, 214.  
Moreover, his contention that he currently has a lipoma of 
the right lumbar area that is related to his period of active 
military service is cumulative of his previous contention at 
the time of his prior claim, and therefore, is not new and 
material.      

The Board observes that in regard to the evidence submitted 
subsequent to the March 1960 rating action, the VAMC VA 
Medical Center outpatient treatment records, dated from 
February 2000 to June 2004, are "new" in that they were not 
of record at the time of the March 1960 rating action.  
However, the Board concludes that the aforementioned evidence 
is not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a lipoma of the right lumbar area.  
Rather, the evidence is actually negative for any diagnosis 
of a lipoma of the right lumbar area, and it does not offer 
any indication of a causal link or nexus between the 
veteran's period of military service and any current lipoma 
of the right lumbar area.  

In this case, the specified basis for the original March 1960 
disallowance of the veteran's claim for service connection 
for a right knee disability, to include right knee arthritis, 
was that there was no evidence of record showing that the 
veteran's lipoma of the right lumbar area was incurred in or 
aggravated by the veteran's military service.  The 
aforementioned evidence submitted subsequent to the March 
1960 rating decision does not address or contradict this 
reasoning.  The evidence does not address whether the veteran 
currently has a lipoma of the right lumbar area that was 
incurred in or aggravated by service, nor does it suggest a 
nexus between any current lipoma of the right lumbar area and 
any incident of active duty.  Therefore, the aforementioned 
evidence is not material.

The Board finds that the evidence added to the record since 
the RO's March 1960 decision, either by itself or in the 
context of all the evidence, both old and new, is not 
competent evidence suggesting a nexus between service and any 
current lipoma of the right lumbar area.  The additional 
evidence in question is not new and material evidence, within 
the meaning of the cited legal authority, sufficient to 
reopen the veteran's claim for service connection for a 
lipoma of the right lumbar area.   

Back Disability

The evidence of record at the time of the November 1977 Board 
decision consisted of the veteran's service medical records, 
lay statements, and a private medical statement from F.D.D., 
D.C., dated in October 1976.    

The veteran's service medical records are negative for any 
findings of a back injury or diagnosis of a back disability.  
The records show that in July 1953, the veteran underwent a 
separation examination.  At that time, in response to the 
question as to whether the veteran had ever had or if he 
currently had arthritis, or bone, joint, or other deformity, 
the veteran responded "no."  The veteran's spine and other 
musculoskeletal system were clinically evaluated as 
"normal."      

In July 1976, the veteran submitted numerous lay statements 
from friends and family members in support of his contention 
that during service, he had injured his back and subsequently 
developed chronic back pain.   

In a private medical statement from Dr. F.D.D., dated in 
October 1976, Dr. D. stated that he had recently examined the 
veteran and had taken x-rays of his lumbosacral spine.  
Following the physical examination and a review of the 
veteran's x-rays, Dr. D. diagnosed the veteran with chronic 
low back and neck pain resulting from subluxation of L4-5, 
with cervical hypolordosis resulting from flexion contraction 
of the trapezius and psoas muscles.      

In a statement from the veteran, dated in May 1977, the 
veteran stated that during service, he fell off of an Army 
truck and injured his back.  He indicated that following the 
injury, he developed chronic back pain.  

Evidence received subsequent to the Board's November 1977 
decision consists of VAMC outpatient treatment records, dated 
from February 2000 to June 2004.  The records show that in 
November 2001, the veteran was diagnosed with extensive 
lumbar degenerative disease with multilevel lumbar 
laminectomies.      

In this case, the veteran contends that he injured his back 
during service.  He maintains that following the injury, he 
developed chronic pain in his back.  According to the 
veteran, he currently has a back disability that is related 
to his period of military service, to include his claimed in-
service back knee injury.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 Vet. 
App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.   The evidence does not show 
that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, as a layman, he is not 
qualified to offer a medical opinion regarding the etiology 
of his condition, and his assertions cannot serve as a basis 
to reopen the claim for service connection for a back 
disability, to include residuals of a back injury.  See 
Moray, 5 Vet. App. at 211, 214.  Moreover, his contention 
that he currently has a back disability that is related to 
his period of active military service, to include a claimed 
back injury, is cumulative of his previous contention at the 
time of his prior claim, and therefore, is not new and 
material.      

The Board observes that in regard to the evidence submitted 
subsequent to the November 1977 Board decision, the VAMC 
outpatient treatment records, dated from February 2000 to 
June 2004, are "new" in that they were not of record at the 
time of the November 1977 Board decision.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a back disability, to include residuals of a 
back injury.  Rather, it merely confirms that the veteran 
continues to experience a disability of the lumbar spine, to 
include degenerative arthritis, without offering any 
indication of a causal link or nexus between the veteran's 
period of military service and the current back disability.   

In this case, the specified basis for the original November 
1977 disallowance of the veteran's claim for service 
connection for a back disability, to include residuals of a 
back injury, was that there was no evidence of record showing 
that the veteran's back disability, diagnosed then as 
subluxation of L4-5, was incurred in or aggravated by the 
veteran's military service.  The Board also noted that the 
veteran's service medical records were negative for any 
findings of a back injury.  The aforementioned evidence 
submitted subsequent to the November 1977 Board decision does 
not address or contradict this reasoning.  The evidence has 
no bearing on the issue of entitlement to service connection 
for a back disability, to include residual of a back injury, 
in that it does not address whether the veteran's back 
disability, currently diagnosed as degenerative arthritis of 
the lumbosacral spine, was incurred in, or aggravated by 
service, nor does it show incurrence of arthritis of the 
spine within one year of the veteran's discharge.  Therefore, 
the aforementioned evidence is not material.   

The Board finds that the evidence added to the record since 
the Board's November 1977 decision, either by itself or in 
the context of all the evidence, both old and new, is not 
competent evidence suggesting a nexus between any current 
back disability and service, to include a claimed in-service 
back injury.  The additional evidence in question is not new 
and material evidence, within the meaning of the cited legal 
authority, sufficient to reopen the veteran's claim for 
service connection for a back disability, to include 
residuals of a back injury.     




Hypertension

The evidence of record at the time of the November 1977 Board 
decision consisted of the veteran's service medical records, 
a private medical statement from A.M., M.D., dated in 
September 1959, a VA examination report, dated in February 
1960, and a private discharge summary, dated in January 1976.       

The veteran's service medical records are negative for any 
findings of hypertension.  In January 1951, blood pressure 
was 120/80.  In February 1951, blood pressure was 120/70.  
The records show that in July 1953, the veteran underwent a 
separation examination.  At that time, in response to the 
question as to whether the veteran had ever had or if he 
currently had high or low blood pressure, the veteran 
responded "yes."  The examiner stated that the veteran used 
to have low blood pressure.  The veteran's blood pressure 
upon separation examination was 124/72.  The veteran's heart 
was clinically evaluated as "normal."      

In a private medical statement from Dr. A.M., dated in 
September 1959, Dr. M. stated that the veteran's blood 
pressure was normal.  

In February 1960, the veteran underwent a VA examination.  At 
that time, his blood pressure was 130/90.  

In a private discharge summary, it was reported that the 
veteran was hospitalized in January 1976 for hypertension and 
dizziness.  Upon his discharge, he was diagnosed with 
essential hypertension.    

In a statement from the veteran, dated in May 1977, he stated 
that after he had injured his back during service, he became 
very nervous due to his constant back pain.  He reported that 
because of his nervousness, his blood pressure became 
elevated and he was eventually diagnosed with hypertension.       

Evidence received subsequent to the Board's November 1977 
decision consists of VAMC outpatient treatment records, dated 
from February 2000 to June 2004.  The records show 
intermittent treatment for the veteran's hypertension.       

In this case, the veteran contends that he developed 
hypertension during service.  He maintains that he currently 
has hypertension that is related to his period of military 
service.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno, 6 Vet. App. at 465; see also 
Falzone, 8 Vet. App. at 398, 405.  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu, 
2 Vet. App. at 492.  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, as a layman, he is not qualified to 
offer a medical opinion regarding the etiology of his 
condition, and his assertions cannot serve as a basis to 
reopen the claim for service connection for hypertension.  
See Moray, 5 Vet. App. at 211, 214.  Moreover, his contention 
that his currently diagnosed hypertension is related to his 
period of active military service is cumulative of his 
previous contention at the time of his prior claim, and 
therefore, is not new and material.      

The Board observes that in regard to the evidence submitted 
subsequent to the March 1960 rating action, the VAMC 
outpatient treatment records, dated from February 2000 to 
June 2004, are "new" in that they were not of record at the 
time of the November 1977 Board decision.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for hypertension.  Rather, it merely confirms that 
the veteran continues to have hypertension, without offering 
any indication of a causal link or nexus between the 
veteran's period of military service and his hypertension.   

In this case, the specified basis for the original November 
1977 disallowance of the veteran's claim for service 
connection for hypertension was that there was no evidence of 
record showing that the veteran's hypertension was incurred 
in or aggravated by the veteran's military service, nor could 
the incurrence of hypertension be so presumed.  The 
aforementioned evidence submitted subsequent to the November 
1977 Board decision does not address or contradict this 
reasoning.  The evidence has no bearing on the issue of 
entitlement to service connection for hypertension in that it 
does not address whether the veteran's currently diagnosed 
hypertension was incurred in, or aggravated by, service.  
Therefore, the aforementioned evidence is not material.   

The Board finds that the evidence added to the record since 
the Board's November 1977 decision, either by itself or in 
the context of all the evidence, both old and new, is not 
competent evidence suggesting a nexus between service and any 
currently diagnosed hypertension.  The additional evidence in 
question is not new and material evidence, within the meaning 
of the cited legal authority, sufficient to reopen the 
veteran's claim for service connection for hypertension.   

Psychiatric Disorder Other than PTSD

The evidence of record at the time of the Board's November 
1977 decision consisted of the veteran's service medical 
records and lay statements.     

The veteran's DD Form 214, Report of Separation From the 
Armed Forces of the United States, shows that he served in 
the United States Army from July 1950 to August 1953.  He 
received the Combat Infantry Badge and the Korean Service 
Medal with 4 Bronze Service Stars.   

The veteran's service medical records are negative for any 
findings of a psychiatric disorder.  The records show that in 
July 1953, the veteran underwent a separation examination.  
At that time, in response to the question as to whether the 
veteran had ever had or if he currently had depression or 
excessive worry, the veteran responded "no."  He did note, 
however, that he had nervous trouble.  The examiner stated 
that the veteran was nervous at times, possibly from combat.  
However, the veteran was clinically evaluated as "normal" 
for psychiatric purposes.     

In August 1976, the veteran submitted numerous lay statements 
from friends and family members in support of his contention 
that after his return from Korea, he became very nervous and 
anxious.   

Evidence received subsequent to the Board's November 1977 
decision consists of VAMC outpatient treatment records, dated 
from February 2000 to June 2004, and VA examination reports, 
dated in October 2002 and January 2007.  

The VAMC outpatient treatment records show that in an undated 
record, it was noted that the veteran had a provisional 
diagnosis of depression and that he had been treated with 
Paxil in the past.  

In October 2002, the veteran underwent a VA psychiatric 
examination.  At that time, he stated that he was involved in 
combat in Korea during service and was aware of killing one 
soldier.  He noted that while he was in the military, he was 
married and that he had remained married ever since.  The 
veteran reported that after his discharge, he worked at 
various plants and ultimately worked for 29 years at Bell 
Helicopter.  He indicated that he was retired.  According to 
the veteran, he had not sought any psychiatric treatment for 
his nerves.  The veteran stated that he went to church and 
had a good appetite.  He reported that he went to sleep 
easily but that he would wake up numerous times because he 
had to go to the bathroom.  According to the veteran, he used 
to handle stress by yelling, but that he did not do that 
anymore.  He denied any suicidal ideations.  The mental 
status evaluation showed that the veteran was oriented to 
time, place, and person.  He was able to organize his 
thoughts and he spoke normally.  There was no psychosis, 
delusions, hallucinations, or organicity.  The veteran's 
affect showed mild tension and anxiety.  His mood was 
relatively normal, and his memory and judgment were good.  
Following the mental status evaluation, the examiner stated 
that he was not "seeing enough" to make a psychiatric 
disorder diagnosis.    

A VA examination was conducted in January 2007.  At that 
time, the examiner noted that the veteran did not have a 
significant psychiatric history.  The examiner stated that 
the veteran did, however, have numerous physical problems, 
including inflammatory bowel disease and arthritis of his 
neck and back.  According to the examiner, the veteran had 
never met the DSM-IV criteria for any anxiety disorder.  He 
indicated that the veteran had complaints of general 
nervousness, but that he was not very specific on that point.  
The examiner reported that there was no current suggestion of 
depression.  Following the mental status evaluation, the 
diagnosis was the following: (Axis I) rule out anxiety 
disorder, not otherwise specified, (Axis IV) stressors 
involved having a limited income and having no place to stay 
except with his daughter and the conditions there were not 
good, and (Axis V) Global Assessment of Functioning (GAF) 
score of 50.  The examiner stated that the veteran was 
possibly suffering from a mild generalized anxiety disorder, 
but that was most likely reactive associated with the 
conditions of his living.  According to the examiner, the 
veteran had a restricted income and he and his wife were 
living with their daughter under rather primitive 
circumstances.    

In this case, the veteran contends that due to his combat 
service in Korea, he developed a psychiatric disorder.  He 
states that upon his return from Korea, he became very 
nervous and anxious.  The veteran maintains that he currently 
has a psychiatric disorder that is related to his period of 
military service, specifically to his combat service.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno, 6 Vet. App. at 465; see also 
Falzone, 8 Vet. App. at 398, 405.  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu, 
2 Vet. App. at 492.  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, as a layman, he is not qualified to 
offer a medical opinion regarding the etiology of his 
condition, and his assertions cannot serve as a basis to 
reopen the claim for service connection for a psychiatric 
disorder.  See Moray, 5 Vet. App. at 211, 214.  Moreover, his 
contention that he currently has a psychiatric disorder 
(other than PTSD, which is discussed below) that is related 
to his period of active military service, specifically to his 
combat service, is cumulative of his previous contention at 
the time of his prior claim, and therefore, is not new and 
material.      

The Board observes that in regard to the evidence submitted 
subsequent to the March 1960 rating action, the VAMC 
outpatient treatment records, dated from February 2000 to 
June 2004, and the VA examination reports, dated in October 
2002 and January 2007, are "new" in that they were not of 
record at the time of the Board's November 1977 decision.  
However, the Board concludes that the aforementioned evidence 
is not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric disorder, other than 
PTSD.  In this case, the specified basis for the original 
disallowance in November 1977 was that there was no evidence 
of record showing that the veteran had a psychiatric 
disorder.  The RO reported that although the veteran's 
service medical records showed that upon his July 1953 
separation examination, it was reported that the veteran was 
nervous at times, possibly from combat, there was no actual 
diagnosis of a psychiatric disorder during service or 
thereafter.  

The aforementioned evidence submitted subsequent to the 
November 1977 Board decision does not address or contradict 
this reasoning.  The evidence has no bearing on the issue on 
appeal in that it does not address whether the veteran 
currently has a psychiatric disorder other than PTSD.  The 
VAMC records reflect that the veteran was given a provisional 
diagnosis of depression.  [Emphasis added.]  However, no 
actual diagnosis of depression was given, and the remaining 
VAMC records are negative for a diagnosis of a psychiatric 
disorder, to include depression.  In addition, in both of the 
veteran's VA psychiatric evaluations, conducted by two 
different examiners, no diagnosis of a psychiatric disorder 
was provided.  In the October 2002 VA examination report, the 
examiner specifically stated that he was not "seeing 
enough" to make a psychiatric disorder diagnosis.  Moreover, 
in the January 2007 VA examination report, the examiner 
merely observed that it was "possible" that the veteran had 
a mild generalized anxiety disorder (emphasis added), he did 
not specifically diagnose the veteran with an anxiety 
disorder.  Furthermore, he stated that if the veteran did 
experience an anxiety disorder, it was due to the conditions 
of his living which included a restricted income and 
primitive housing circumstances.  Thus, given that the 
aforementioned evidence does not show that the veteran 
currently has a psychiatric disorder other than PTSD, the 
Board finds that the evidence is not material.

The Board finds that the evidence added to the record since 
the Board's November 1977 decision, either by itself or in 
the context of all the evidence, both old and new, is not 
competent evidence suggesting that the veteran has a 
psychiatric disorder, other than PTSD, that is related to his 
period of service, to include his combat service.  The 
additional evidence in question is not new and material 
evidence within the meaning of the cited legal authority, 
sufficient to reopen the veteran's claim for service 
connection for a psychiatric disorder other than PTSD.  


III.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service. 38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD is warranted when there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of the DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).

In this case, the Board first acknowledges the veteran's 
honorable combat service.  In addition, the Board recognizes 
that upon the veteran's July 1953 separation examination, the 
examiner stated that the veteran was nervous at times, 
possibly from combat.  However, a diagnosis of a psychiatric 
disorder, to include PTSD, was not given at that time.  
Moreover, in connection with this appeal, the veteran was 
examined by VA in 2002 and 2007.  Both examinations 
effectively ruled out a current diagnosis of PTSD.  In this 
regard, in the October 2002 VA examination report, the 
examiner stated that he was not "seeing enough" to make a 
psychiatric disorder diagnosis.  Specifically, he indicated 
that he did "not see PTSD."  The examiner recognized the 
veteran's combat service.  However, he noted that he "did 
not see him have a course of PTSD after he returned to the 
United States."  In addition, in the January 2007 VA 
psychiatric examination report, the examiner also recognized 
the veteran's combat service.  However, he indicated that the 
veteran had no symptoms of PTSD.  The examiner noted that the 
veteran occasionally had dreams about the war, but those had 
"faded into the distance."  The examiner specifically 
stated that the veteran did not meet the DSM-IV criteria for 
PTSD.  

In this case, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he currently has 
PTSD.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno, 6 Vet. App. at 465; see also 
Falzone, 8 Vet. App. at 398, 405.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, supra.  The evidence does not show that the veteran 
possesses medical expertise, nor is it contended otherwise. 
Therefore, his opinion that he currently has PTSD which is 
related to his period of active service is not competent 
evidence.

Medical evidence is required to establish a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the medical and psychiatric evidence fails to 
confirm a current diagnosis of PTSD, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right knee 
disability, to include arthritis of the right knee.   

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a left knee 
disability, to include residuals of a left knee injury.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right ankle 
disability, to include residuals of a right ankle injury.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a lipoma of 
the right lumbar area.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disability, to include residuals of a back injury.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hypertension.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder.





Entitlement to service connection for post-traumatic stress 
disorder is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


